Citation Nr: 0031484	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-14 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for aortic stenosis 
(claimed as heart disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant served on active duty from September 1961 to 
September 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

On September 19, 2000, the appellant testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the record on appeal.

Service connection for heart disease was previously and 
finally denied by the RO in September 1989.  Notwithstanding 
the RO's inferred reopening of this claim on appeal, the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claim 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) ("it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated"); see also Marsh v. West, 11 Vet. App. 468 
(1998) (Board has the jurisdiction - indeed, the obligation - 
to assess its jurisdiction) and Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (Board cannot ignore "threshold" issue of 
new and material evidence).  Accordingly, this issue is 
addressed below.


FINDING OF FACT

Evidence associated with the claims folder since the prior 
denial of service connection for heart disease, to include an 
April 1998 medical-opinion statement from the appellant's 
treating physician, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for aortic 
stenosis (claimed as heart disease).  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1990); see also Evans v. Brown, 9 Vet. App. 273 (1996) 
(question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of claim).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence is material if it "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans, 9 Vet. App. at 284 (1996).

Entitlement to service connection for heart disease was 
previously and finally denied by the RO in an unappealed 
rating decision issued in September 1989.  That decision is 
final.  38 U.S.C.A. § 7105(c) (West 1991).  The RO at that 
time declined to reopen a previously denied claim of service 
connection for heart disease because while the evidence 
continued to show the existence of a current heart condition, 
there was no medical evidence which provided a basis to link 
the condition to the appellant's military service.  Evidence 
submitted in connection with the present appeal includes a 
medical-opinion statement dated in April 1998 from the 
appellant's treating physician, Dr. Hill, who stated that 
based on his review of the appellant's service medical 
records, "[t]he [in-service] description of this murmur 
would be consistent with a murmur of aortic stenosis."  
Based on this statement, read together with the balance of 
the evidence, it appears that the RO determined that the 
appellant had submitted medical-nexus evidence in support of 
his claim, and therefore, it conceded that new and material 
evidence had been submitted to reopen the claim.  See 
Supplemental Statement of the Case under cover letter dated 
October 12, 1999.  In looking at the entire evidentiary 
record, the Board also finds that under the more relaxed new 
and material standard set forth under Hodge and its progeny, 
this claim now deserves further consideration on a de novo 
basis.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), the Board concludes 
that new and material evidence has been submitted to reopen 
the claim of service connection for aortic stenosis (claimed 
as heart disease).  However, for the reasons set forth below 
in the REMAND section of this decision, further development 
of the claim is in order.


ORDER

To the extent of the finding that evidence submitted since 
the September 1989 rating decision constitutes new and 
material evidence sufficient to reopen the appellant's claim 
for service connection for aortic stenosis (claimed as heart 
disease), the appeal is granted.



REMAND

The Board finds that additional development of the record is 
necessary in light of VA's duty-to-assist obligation under 
the newly amended versions of 38 U.S.C.A. §§ 5103A and 
5107(a).  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(eliminates well-grounded claim requirement for all claims 
seeking entitlement to veterans benefits and provides 
specific statutory criteria for developing disability 
compensation claims).  In this regard, it is noted that the 
appellant has been unable to obtain any medical records from 
his family physician, Dr. J. Walton, M.D., who he claims 
treated him for chest pain and shortness of breath complaints 
in the years following service discharge, specifically from 
1964 to 1971.  In September 2000, the appellant testified 
that he tried to get records from Dr. Walton (who he stated 
was now retired), but she would not give him any records.  As 
the record currently stands, the earliest documented accounts 
of treatment for complaints of chest pain and shortness of 
breath in the post service period are in April 1971 when the 
appellant saw Dr. E. G. Scott, M.D., whose outpatient records 
are in the file.  However, the Board observes that in his 
original claim (VA Form 21-526) dated in April 1971, the 
appellant listed three individuals, Rev. E. Sparks, R. C. 
Gibbs and D. Pope, who he claimed were aware of his heart 
condition between the years 1964 and 1971.  There are no 
affidavits or statements from these individuals in the claims 
file, and it does not appear that any specific attempts were 
ever made to solicit statements from these individuals.

Therefore, to accord the appellant the statutory right to 
fully develop his claim consistent with the newly enacted 
provisions of the VCAA, the RO should provide him the 
opportunity to submit any supporting evidence regarding the 
state of his heart condition between the years 1964 and 1971, 
to include supporting statements from one of more of the 
aforementioned lay individuals named in his original Form 21-
526, or from any other person who might have been aware of 
his heart condition between the years 1964 and 1971.

Further, upon completion of the above, the RO should obtain a 
medical opinion addressing the nature and etiology of the 
appellant's heart disease based on a complete review of the 
evidence in the claims file.  38 U.S.C.A. § 5103A(d)(1), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Contact the appellant and inform him 
that may submit any corroborating 
evidence he may have pertaining to the 
state of his heart condition between the 
years 1964 and 1971, to include 
affidavits or statements from the three 
individuals he listed in his original VA 
Form 21-526, as noted above.  The RO 
should assist the appellant in obtaining 
such evidence, as appropriate.

2.  Upon completion of the above-cited 
development, obtain a medical opinion 
from an appropriate specialist in 
cardiology to address the nature and 
etiology of the heart disease for which 
service connection is being sought.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the specialist in connection with the 
medical opinion request.  In conjunction 
with a thorough review of the evidence in 
the claims folder, the specialist should 
render an opinion addressing whether it 
is at least as likely as not that any 
current disability of the heart was 
incurred in or aggravated during the 
appellant's active duty military service.  
The physician must fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The medical opinion 
report should thereafter be associated 
with the appellant's claims folder.
3.  Thereafter, readjudicate the 
appellant's claim with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO on remand.  For 
further guidance on the processing of 
this case in light of the changes in the 
law enacted by the VCAA, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


- 6 -


